Citation Nr: 0822418	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-41 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.

3.  Entitlement to an initial compensable rating for 
impotence.

4.  Entitlement to an initial compensable rating for gout.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a stomach 
disability.

7.  Entitlement to service connection for an anxiety disorder 
(claimed as a nervous disorder).

8.  Entitlement to service connection for hypertension as 
secondary to service connected diabetes mellitus.

9.  Entitlement to service connection for a cardiac 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  He also served in the NationalGuard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and November 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran requested a Board hearing in January 2005; 
however, he subsequently withdrew his hearing request by way 
of a May 2006 correspondence.  

The issue of entitlement to service connection for a stomach 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's service-connected peripheral neuropathy of 
the right lower extremity is not manifested by severe 
incomplete paralysis.   

2.  The veteran's service-connected peripheral neuropathy of 
the left lower extremity is not manifested by severe 
incomplete paralysis.   

3.  Deformity of the penis with loss of erectile power has 
not been shown.

4.  The veteran's gout is not manifested by limitation of 
motion.

5.  The veteran did not participate in combat and his claimed 
in-service stressors have not been corroborated.   

6.  An anxiety disorder was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

7.  Hypertension was not manifested during the veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service, to include as secondary to 
service connected diabetes mellitus.  

8.  A cardiac disability was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 8724 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 8724 (2007).

3.  The criteria for an initial compensable rating for 
impotence have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.115b, 
Diagnostic Code 7522 (2007).

4.  The criteria for an initial compensable rating for gout 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 
5017, 5002 (2007).

5.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

6.  An anxiety disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

7.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is it 
secondary to the veteran's service connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

8.  A cardiac disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated November 2003 and July 2005.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  

Moreover, the veteran in this case has been represented in 
the appeal by the Veterans of Foreign Wars, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for higher ratings to the 
veteran during the appeal process which has been ongoing 
since 2003.  The Board finds that the veteran has had actual 
knowledge of the elements outlined in Vazquez and that no 
useful purpose would be served by remanding the issues to the 
RO to furnish notice as to elements of the claims which the 
veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.

In addition, the Board believes that the nature of the gout 
and impotence issues is somewhat different from the situation 
addressed in Vasquez-Flores.  These claims involve the issue 
of higher initial ratings, not claims for increased ratings.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in May 2004 and July 2004 
letters prior to the September 2004 adjudication of the claim 
which granted service connection.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A.  5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification letters did not advise the appellant 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, the Board notes 
that the RO provided a notice letter in July 2006 that fully 
complied with Dingess.  

Although the claims file contains the veteran's service 
treatment records, the veteran has suggested that there might 
be additional medical records that are unable to be located.  
Specifically, the veteran has alleged that there may be 
additional service medical records from his service in the 
Army National Guard.  Despite repeated attempts, the RO has 
been unable to obtain any additional records.  The Board is 
aware that in such a situation it has a heightened duty to 
assist a claimant in developing the veteran's claim.  This 
duty includes the search for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  The Board's analysis of this veteran's claim 
is undertaken with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain these 
aforementioned records.  The RO has obtained Army National 
Guard records from January 1976 to June 1991.  The RO 
requested additional service medical records from the 
Adjutant General of Texas in February 2007.  The RO received 
a negative response shortly thereafter.  The RO sent a letter 
to the veteran regarding alternate sources for the records.  
The Board notes that the appellant has not identified any 
source of additional medical records.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence; afforded the veteran 
physical examinations in March 2004, April 2004, August 2004, 
December 2006, and October 2007; obtained medical opinions as 
to the etiology and severity of disabilities; and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board notes that in the case of the veteran's increased 
rating claims for gout and for impotence, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection.  As such, the 
severity of the disabilities at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Peripheral neuropathy (lower extremities)

Service connection was granted for peripheral neuropathy of 
the left and right lower extremities, and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic 
Code 8724.  Under Code 8724, incomplete paralysis of the 
posterior tibial nerve that is mild or moderate warrants a 10 
percent rating.  The criteria for a higher rating, 20 
percent, require severe incomplete paralysis.  Complete 
paralysis of the posterior tibial nerve, which warrants a 30 
percent rating, is manifested by the following: paralysis of 
all muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; and plantar flexion is impaired.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The veteran stated in his December 2005 notice of 
disagreement that he is entitled to an increased rating 
because his feet are painful all the time (especially with 
prolonged standing); he was told not to trim his toenails; he 
cannot tell when his feet become injured; and because he has 
trouble walking.  

The veteran underwent a VA examination in December 2006.  The 
examiner diagnosed the veteran with peripheral neuropathy of 
the lower extremities.  She found that the veteran suffered 
from neuralgia; but that there was no paralysis or neuritis 
present.  She found that there were no significant effects on 
his occupation as a school janitor.  Effects on his ability 
to travel, do shopping and other chores was mild.  He was 
deemed moderately affected in terms of recreational 
activities, including exercise; and he was deemed severely 
affected in terms of his ability to participate in sports.    

The veteran underwent a VA examination in October 2007.  The 
examiner reviewed the veteran's claims file.  The veteran 
complained of numbness in both legs, from his mid calf down 
to his feet.  He also stated that sometimes his legs and feet 
burn and itch.  He acknowledged that he is not being treated 
for it.  

Upon examination, the veteran had 5/5 muscle strength of 
groups I through XXIII bilaterally.  The distal half of each 
foot showed decreased sensory function to vibration, light 
touch, and pain.  Position sense was normal for each.  
Affected nerves were the common peroneal and sural nerves 
bilaterally.  Knee and ankle reflexes were 2+ bilaterally.  
Babinski reflex was normal bilaterally.  There was no muscle 
atrophy, or abnormal muscle tone or bulk.  There were no 
tremors, tics, or other abnormal movements.  The nerve 
disorder did not affect the function of any joint.  Gait and 
balance were normal.  

The examiner noted that the veteran is employed as a 
custodian at a high school.  It is a full time job and the 
veteran has lost no time from work as a result of his 
peripheral neuropathy.  The examiner diagnosed the veteran 
with mild sensory neuropathy of both feet.  He noted that the 
veteran had nerve dysfunction and neuritis; but no paralysis 
or neuralgia.  He stated that there were no significant 
effects on the veteran's employment.  (The veteran has not 
worked in six months; but the medical report indicates that 
the time off work is due to non-service related shoulder 
surgery to repair a torn left rotator cuff.)  

The Board once again notes that in order to warrant a rating 
in excess of 10 percent, the veteran's peripheral neuropathy 
must be manifested by severe incomplete paralysis.  The 
October 2007 VA examiner diagnosed the veteran with mild 
sensory neuropathy of both feet; and stated that there was no 
paralysis or neuralgia. 

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for ratings in excess of 10 percent for peripheral 
neuropathy of the right and left lower extremities must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Impotence

The veteran's impotence has been rated under Diagnostic Code 
7522.  Under this Code, penis deformity, with loss of 
erectile power is evaluated as 20 percent disabling.  38 
C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The veteran underwent a VA examination in April 2004.  The 
examiner reviewed the veteran's claims file.  The veteran 
reported that he has had intermittent problems with erectile 
dysfunction for several years; but he has never sought 
treatment for it.  On examination, there were no deformities 
of the penis.  Testes were descended without atrophy.  He was 
diagnosed with erectile dysfunction.  

The veteran underwent another VA examination in October 2007.  
The examiner reviewed the veteran's claims file.  She noted 
that the veteran first developed impotence approximately six 
to seven years ago, upon the onset of diabetes.  It has 
gotten progressively worse; but the veteran is not receiving 
any treatment for it or taking medications for it.  The 
examiner noted that the veteran had a vasectomy in 1975.  The 
veteran stated that vaginal penetration is possible; but 
ejaculation is not.  

Upon examination, the urethra and bladder were normal.  There 
was normal perineal sensation.  Penis, testicles, prostate, 
epididymis, spermatic cord, scrotum, and seminal vesicles 
were all normal

VA treatment records show a diagnosis of erectile 
dysfunction, but are silent with respect to any finding of 
penile deformity.  Moreover, at his October 2007 VA 
examination, he stated that vaginal penetration is possible.  
As such, it does not appear that the veteran suffers from 
loss of erectile power.  

The schedular rating criteria require evidence of deformity 
of the penis and loss of erectile power to warrant a 
compensable rating.  The Board finds that deformity of the 
penis as to warrant an initial compensable evaluation is 
neither alleged nor shown by the medical evidence of record.  
The VA examinations found no evidence of penis deformity.  
Moreover, regarding erectile power, the veteran stated at his 
April 2004 VA examination that erectile dysfunction was 
intermittent; and at his October 2007 examination, he did not 
note any problems achieving erections (only difficulties in 
ejaculation).  The RO, in its September 2004 rating decision, 
already granted the veteran special monthly compensation 
based on loss of use of a creative organ, on the basis of 
this impotence. 

Therefore, based on the medical evidence of record, the Board 
must conclude that the preponderance of the evidence is 
against a finding that a compensable evaluation is warranted 
for the veteran's service-connected erectile dysfunction.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

Gout

Diagnostic Code 5017 directs that gouty arthritis be rated 
under Diagnostic Code 5002.  Under Diagnostic Code 5002, a 
100 percent evaluation is assigned when there is evidence of 
constitutional manifestations associated with active joint 
involvement which are totally incapacitating; a 60 percent 
evaluation is assigned when the disease process does not 
cause total incapacitation, but there is evidence of 
constitutional manifestations with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times per 
year or a lesser number of incapacitating exacerbations over 
prolonged periods; a 40 percent evaluation is assigned if the 
symptom combinations objectively shown on examination are 
productive of definite impairment of health or there is 
evidence of incapacitating exacerbations occurring three or 
more times per year; and, a 20 percent evaluation is assigned 
when there is evidence of one or two exacerbations per year 
in a well-established diagnosis.  Chronic residuals such as 
limitation of motion or ankylosis are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion in a 
specific joint is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in April 2004.  He 
denied pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability, and lack of 
endurance due to gout.  He does not use crutches, a brace, a 
cane, or corrective shoes.  (He does wear diabetic shoes).  
He reported that he treats his gout with 300 mg. of 
Allopurinol twice per day.  He stated that it stopped the 
gouty attacks; and he denied any side effects.  He stated 
that once or twice per month, he wakes up in the middle of 
the night with some discomfort in the first metacarpal 
phalangeal (MP) joint of the great toe.  He stated that he 
will move the toe around for a few minutes until the pain 
resolves.  He has not had to utilize any Colchicine since 
initiating on the Allopurinol.  The veteran denied any 
history of dislocation or recurrent subluxation.  The 
examiner noted that the veteran did not have a diagnosis of 
inflammatory arthritis in the form of gout; and he did not 
have any constitutional symptoms or functional impairment.  

Upon examination of the right great toe, there was no bone or 
joint deformity.  There was no swelling, effusion, redness, 
warmth, deformity of the toes, or hallux valgus deformity.  
The arch was maintained with weight bearing.  The veteran was 
able to rise onto his heels or toes with an erect posture.  
He did not report pain with range of motion or manipulation 
of the foot or toes.  He reported pain at level 0 on a scale 
of 0 to 10 with range of motion of the toes.  He did not 
report pain with repetitive motion.  Motor strength testing 
was 5/5.  With repetitive motion, strength was maintained.  
There was increased callus formation present to the posterior 
heel aspect of both feet.  There was no unusual shoe-wear 
pattern.  Range of motion of the right toe was 0 to 8 degrees 
of dorsiflexion; and 0 to 18 degrees of plantar flexion.  
Range of motion of the remaining toes was 0 to 8 degrees of 
dorsiflexion; and 0 to 16 degrees of plantar flexion.  

Examination of the left foot revealed no bone or joint 
deformity.  There was no swelling, effusion, redness, warmth, 
deformity of the toes, or hallux valgus deformity.  There was 
increased callus formation present to the posterior heel.  
There was no unusual shoe-wear pattern.  Motor strength 
testing was 5/5.  With repetitive motion, strength was 
maintained.  He did not report pain with range of motion; 
repetitive motion; or manipulation of the foot or toes.  The 
arch was maintained with weight bearing.  Range of motion of 
the left great toe was 0 to 16 degrees of dorsiflexion; and 0 
to 12 degrees of plantar flexion.  Range of motion of the 
remaining toes was 0 to 8 degrees of dorsiflexion; and 0 to 
14 degrees of plantar flexion.  He was diagnosed with gout.    

The veteran underwent another VA examination in October 2007.  
He reported that he had been having gout attacks since 2002; 
and that they are becoming more frequent.  He takes 300 mg. 
of Allopurinol each day and 500 mg. of Naproxen every 
evening.  He complained of intermittent gout attacks in his 
MP joints of the great toes bilaterally.  He denied having 
had attacks in other joints.  The veteran denied needing 
assistive devices for walking; constitutional symptoms of 
arthritis; incapacitating episodes of arthritis; functional 
limitations on standing; and functional limitations on 
walking.  He complained of pain and moderate flare-ups about 
two to three times per week.  He stated that he does not feel 
that he is functionally limited by his gout attacks (which 
can last one to two days).  

Upon examination, the veteran's gait was normal.  Great toe 
MP joints were both normal, with no redness, warmth, edema, 
or tenderness.  Active and passive flexion of both MP joints 
was from 0 to 45 degrees.  Active and passive extension was 
from 0 to 70 degrees.  There was pain on range of motion.  
Each range of motion exercise was repeated three times.  With 
repetition, there was no additional loss of range of motion 
secondary to pain, weakness, lack of endurance or 
incoordination.  The examiner noted that there was 
inflammatory arthritis; but stated that the veteran's overall 
impairment of health was mild.  The examiner also stated that 
it was not currently an active process.  He was diagnosed 
with gout, with no evidence of active disease upon 
examination.  There were no significant effects on his 
occupational or daily activities.  

The Board finds that in order to warrant a compensable 
rating, the veteran's gout must be manifested by the 
limitation of motion in a specific joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Based on the evidence of record, the Board finds that the 
criteria for a compensable rating for gout have not been met.  
The veteran underwent two examinations in April 2004 and 
October 2007; and no limitation of motion was shown.  
Furthermore, the October 2007 examiner found that there was 
no evidence of active disease.  As the veteran's gout is not 
active and there is no competent medical evidence of a 
limited range of motion, a compensable evaluation for gout is 
not warranted.  

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a compensable 
rating.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

The remaining issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

For veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

The veteran stated in his December 2003 PTSD questionnaire, 
that he drove a fuel truck from the Saigon region to outlying 
landing zones and fire bases.  He stated that he saw the 
effects of enemy action (dead bodies, blown-up vehicles, 
blown-out bridges); and that he faced the possibility of 
being ambushed or hitting a mine at any time.  He reported 
that he had snipers try to hit him (or trying to hit the fuel 
tanks).  Finally, he stated that he was exposed to death 
every day and was in fear of his own life.  He reported that 
he was treated for a nervous condition at the Overton Brooks 
Medical Center in the early 1970s.  

The veteran's service treatment records, including an October 
1969 separation examination, contain no findings attributed 
to any psychiatric disorder, to include PTSD.  The records 
also include an October 1969 Report of Medical History in 
which the veteran denied having experienced frequent trouble 
sleeping; frequent or terrifying nightmares; depression or 
excessive worry; or nervous trouble of any sort.  He stated 
that he was in good health.    

The veteran also underwent examinations in September 1978, 
January 1983, and January 1987, as part of his service in the 
National Guard.  None of them yielded any psychiatric 
findings.  In addition, the veteran completed a Report of 
Medical History in September 1978.  He once again denied 
experiencing frequent trouble sleeping; depression or 
excessive worry; or nervous trouble of any sort.  He listed 
his health as "good."  The Board notes that the veteran's 
Army National Guard personnel records, specifically his 
performance evaluations, reflect exemplary service with no 
evidence of a psychiatric disorder or functional limitations 
of any kind.    

The veteran underwent a VA psychiatric examination in March 
2004.  The examiner stated that he had reviewed the veteran's 
claims file.  In addition to the aforementioned alleged 
stressors, the veteran stated that on one occasion, during 
Tet on the way to Lon Bin, he witnessed a motorcycle accident 
in which two passengers got run over by a truck.  It 
supposedly made him sick to his stomach; and he soon began 
having nightmares about it.  Upon examination, the veteran 
stated that he still thinks about the motorcycle accident 
when he is behind a truck.  He also reported having 
nightmares (the most recent one was 10 years ago).  After a 
thorough examination, the examiner stated that "the overall 
pattern suggests an anxiety disorder (rather than PTSD since 
the avoidance criteria are not met) with depression, somatic 
complaints and social insecurity."  The examiner diagnosed 
the veteran with an anxiety disorder, a depressive disorder a 
personality disorder, and alcohol dependence.  He did not 
render a PTSD diagnosis.  

The veteran underwent a private psychiatric examination by 
Dr. W.B.R. in June 2006.  In addition to the aforementioned 
alleged stressors, the veteran stated that he was responsible 
for the death of a noncombatant; and that he saw ill or 
injured women and children but was not able to help them.  He 
stated that on one occasion, two badly burned children were 
brought to his unit and the commanding officer would not 
authorize transport to the hospital due to deteriorating 
security conditions.  The medics allegedly thought about 
euthanizing the children; but did not.  Instead, they cried 
all through the night until they finally died.  He stated 
that to this day, he cannot tolerate the sound of crying 
children without losing control of his emotions; and he has 
had trouble bonding with his own children as a result.  He 
was afraid to be left alone with them in case they began 
crying.  He was afraid that he might be tempted to take their 
lives.  The examiner stated that the veteran had "Combat 
related Post Traumatic Stress Disorder manifested by: 
Episodes of Recurrent and intrusive distressing recollections 
of combat events."  He diagnosed the veteran with PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
65.    

The veteran also sought treatment from private physician 
W.E.F., who diagnosed the veteran with depression and sleep 
disturbance.  Dr. W.E.F. noted that the veteran takes Ativan 
for anxiety and Desyrel for sleep.  He did not diagnose the 
veteran with PTSD.  The Board notes that after Dr. W.B.R. 
diagnosed the veteran with PTSD, Dr. W.E.F. submitted an 
additional statement (July 2006) in which he stated that the 
veteran is not on any medication for PTSD.  

The Board notes that the VA medical opinion and the private 
medical opinion of Dr. W.B.R. are in conflict in terms of 
whether or not the veteran actually has a diagnosis of PTSD.  
The Board notes that the Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In some 
cases, the physician's special qualifications or expertise in 
the relevant medical specialty or lack thereof may be a 
factor.  In every case, the Board must support its conclusion 
with an adequate statement of its reasoning of why it found 
one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinion of the 
private physician in this case.  The VA examiner had access 
to the veteran's entire claims file; and he acknowledged that 
he had reviewed the file.  There is no indication that Dr. 
W.B.R. was familiar with the contents of the file.  To the 
contrary, Dr. W.B.R. stated that the veteran had PTSD 
manifested by "Combat related Post Traumatic Stress Disorder 
manifested by: Episodes of Recurrent and intrusive 
distressing recollections of combat events."  In fact, the 
veteran's service personnel records show that the veteran did 
not have combat duty.  He was a vehicle mechanic.  Moreover, 
the examination performed by Dr. W.B.R. does not appear to 
have been as thorough as the one conducted by the VA 
examiner.  The VA examiner outlined each of the symptom 
criteria on the checklist for PTSD.  Moreover, he performed a 
Mini Mental State Examination (MMSE); considered the Beck 
Anxiety Index and Depression Inventory, as well as the Trauma 
Symptom Inventory (TSI).  He also conducted MMPI-2 and MCMI-
III examinations.  Finally, he gave specific reasons as to 
why he diagnosed the veteran with an anxiety disorder (as 
opposed to PTSD).  It appears that Dr. W.B.R.'s opinion that 
the veteran has PTSD (as opposed to any other psychiatric 
disorder) was based largely on the unsubstantiated history 
provided by the veteran.  

For the foregoing reasons, the Board finds that the opinion 
of the March 2004 VA examiner is worthy of greater weight.  
As such, the Board finds that the veteran does not have PTSD; 
but instead has an anxiety disorder.  

However, the Board notes that even if the veteran does indeed 
suffer from PTSD, his claim for service connection for PTSD 
would still be denied because the diagnosis has not been 
attributed to a verified stressor.    

The veteran's service personnel records show that he did not 
have combat duty.  He was a vehicle mechanic.  If a claimant 
did not engage in combat with the enemy, or claimed stressors 
are not related to combat, then the claimant's testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996). Furthermore, service department records must support, 
and not contradict, the claimant's testimony regarding non-
combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); 
see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. Thus, this 
appeal turns on the questions of whether the veteran's 
alleged stressor has been or could be verified and, if so, 
whether such verified stressor can be linked to a diagnosis 
of PTSD.

The Board finds that the veteran's alleged stressors are too 
vague to be verified.  They contain no names or dates with 
which to seek verification from the service department.  The 
Board acknowledges that the veteran sent in an October 2004 
statement from fellow soldier J.R.B.; however, this statement 
also fails to provide sufficient details with which to verify 
the stressors.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors consist of 
anecdotal incidents rather than verifiable incidents; they 
have not been corroborated by official records.  The 
veteran's diagnosis of PTSD, first shown many years after 
service, has not been attributed to a verified in-service 
stressor.  Accordingly, service connection for PTSD must be 
denied.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Anxiety

As noted above, the veteran's service treatment records, 
including an October 1969 separation examination, contain no 
findings attributed to any psychiatric disorder.  The records 
also include an October 1969 Report of Medical History in 
which the veteran denied having experienced frequent trouble 
sleeping; frequent or terrifying nightmares; depression or 
excessive worry; or nervous trouble of any sort.  He stated 
that he was in good health.    

Examinations dated September 1978, January 1983, and January 
1987 yielded no abnormal psychiatric findings; and the 
veteran denied (in September 1978) experiencing frequent 
trouble sleeping; depression or excessive worry; or nervous 
trouble of any sort.  He listed his health as "good."  

The Board acknowledges that the March 2004 VA examiner stated 
that "the veteran's observed symptoms are likely a result of 
events experienced during his active duty military 
experience."  However, as noted above, none of the veteran's 
alleged stressors have been verified.  As such, the nexus 
opinion provided by the VA examiner was based solely on the 
history provided by the veteran; and is not substantiated by 
the record.    

The veteran continues to seek treatment for various 
psychiatric disorders.  He was subsequently diagnosed 
(December 2006) with major depressive disorder and sleep 
problems.  However, there is no additional evidence that 
links these psychiatric disorders to service.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for anxiety must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Hypertension

The veteran's service treatment records (including his 
October 1969 separation examination) showed no findings of 
hypertension.  At the veteran's September 1966 induction 
examination, his blood pressure was 130/80.  At his October 
1969 separation examination, his blood pressure was 138/66.  
Both readings were well within normal limits.  He completed a 
Report of Medical History upon separation from service in 
October 1969 in which he indicated (by checked box), that he 
did not have pain or pressure in his chest; palpitations or 
pounding heart; or high or low blood pressure.  

At examinations dated September 1978, January 1983, and 
January 1987, the veteran's blood pressure was 120/80, 
144/72, and 140/98.  The Board notes that the September 1978 
and January 1983 readings were well within normal limits; and 
the January 1987 reading was slightly elevated.  

The veteran underwent a VA examination in August 2004.  The 
examiner reviewed the veteran's claims file in conjunction 
with the examination.  She noted that the veteran had a 
history of hypertension dating back to 1983.  He takes 150 
mg. of Avapro per day, which usually controls his 
hypertension.  Upon examination, the veteran's blood pressure 
was 122/80 (sitting); 122/80 (recumbent); and 140/80 
(standing).  These readings were all well within normal 
limits.  He was diagnosed with essential hypertension.  The 
examiner opined that hypertension was not secondary to 
diabetes.  Her rationale was that his 1983 diagnosis of 
hypertension long preceded his 2001 diagnosis of diabetes 
mellitus.  

The veteran underwent another VA examination in December 
2006.  His blood pressure reading were taken three times and 
read 128/76, 130/76, and 130/75 (all well within normal 
limits).  The examiner noted that in a general sense, 
cardiovascular disease is a possible condition related to 
diabetes; and noted that the veteran does have hypertension.  
However, the examiner opined that the veteran's hypertension 
was not related to diabetes.  She noted that the veteran's 
hypertension "pre-existed the diabetes and has not been 
aggravated by the diabetes."  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim service connection for hypertension, as secondary to 
service connected diabetes mellitus must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Cardiac disability

The veteran's service treatment records (including his 
October 1969 separation examination) showed no findings 
attributed to a heart/cardiac disability.  He completed a 
Report of Medical History upon separation from service in 
October 1969 in which he indicated (by checked box), that he 
did not have pain or pressure in his chest; palpitations or 
pounding heart; or high or low blood pressure.  

The veteran also underwent examinations in September 1978, 
January 1983, and January 1987, as part of his service in the 
National Guard.  They all yielded normal findings.  In 
addition, the veteran completed a Report of Medical History 
in September 1978.  He once again denied experiencing pain or 
pressure in his chest; palpitations or pounding heart; heart 
trouble, or high or low blood pressure.  He listed his health 
as "good."  

The veteran underwent a private examination by Dr. S.L. in 
June 1997.  Examination of the heart was normal.  Subsequent 
examinations performed by Dr. S.L. in May 1999, March 2000, 
March 2001, and February 2002 also yielded normal findings.  

The veteran underwent a VA examination for hypertension in 
August 2004.  The veteran denied any history of 
cardiovascular disease other than hypertension.  He denied 
any angina-type chest pain; problems with dyspnea on 
exertion; paroxysmal nocturnal dyspnea; peripheral edema; 
symptoms of claudication; a history of syncope; and problems 
with dizziness.  After a thorough examination, the examiner 
failed to diagnose the veteran with a heart disability.       

The veteran sought treatment in April 2006 for chest pains in 
the mid chest area.  He underwent a Cardiolite Rest and 
Stress Test in May 2006.  It was found to be an abnormal 
study demonstrating a left ventricular chamber size that was 
within normal limits.  It also revealed mild ischemia of the 
entire inferior wall; and mild ischemia of the entire 
inferolateral wall.  There was no evidence of significant 
scarring.  He had left ventricular ejection fraction of 74 
percent with no significant wall motion abnormalities.  

The veteran underwent a December 2006 VA examination.  The 
examiner noted that there were no carotid bruits; there was 
no abdominal pulsation or mass.  Heart rhythm was regular; 
and there was no murmur.  There was no pericardial rub or 
click.  When asked if there were any other cardiovascular 
findings, the examiner responded "none." 

The lack of any post-service medical records until April 2006 
is probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board notes that without any findings in the service 
medical records, without any abnormal findings until April 
2006 (37 years after service), and without any nexus linking 
a current disability to service, the preponderance of the 
evidence weighs against the veteran's claim. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a cardiac disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased rating for peripheral neuropathy 
of the right lower extremity, currently rated as 10 percent 
disabling is denied.

Entitlement to an increased rating for peripheral neuropathy 
of the left lower extremity, currently rated as 10 percent 
disabling, is denied.

Entitlement to an initial compensable rating for impotence is 
denied.

Entitlement to an initial compensable rating for gout is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an anxiety disorder 
(claimed as a nervous disorder) is denied.

Entitlement to service connection for hypertension as 
secondary to service connected diabetes mellitus is denied.

Entitlement to service connection for a cardiac disability is 
denied.  


REMAND

Stomach

The Board notes that when the RO denied the veteran's claim 
for a stomach disability in its September 2004 rating 
decision, it did so on the basis that the veteran did not 
have a current disability.  However, since then, the veteran 
has been treated for gastroenteritis (December 2005) after 
complaints of nausea, vomiting, and diarrhea.  Private 
treatment records also reflect that the veteran has been 
taking Prevacid.  The Board notes that a May 1967 service 
treatment record reflects that the veteran complained of 
stomach trouble of two weeks duration.  He was diagnosed with 
nausea and vomiting.  The veteran has also submitted a lay 
statement (from J.R.B.) that substantiates the veteran's 
contention that he experienced stomach problems during 
service.  VA outpatient records dated April 1976 and May 1976 
reflect that the veteran sought treatment for stomach pains.
  
In light of the in service treatment for stomach problems in 
service, the contentions of the veteran and J.R.B., and post 
service treatment for stomach disabilities, the Board has 
determined that the veteran should be afforded a VA 
examination to assess whether he has a stomach or 
gastrointestinal disability, and whether any such disability 
was manifested in service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of any stomach disability that 
may be present.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
treatment records; post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any stomach disability that is 
currently present began during or is 
causally linked to any incident of 
service.  The examiner is also requested 
to provide a rationale for any opinion 
expressed.          

2.  After completion of the above, review 
the expanded record and determine if 
service connection is warranted for a 
stomach disability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


